Ruffin, Judge.
Appellant, Donald Britton, was convicted of possession of cocaine with intent to distribute and possession of a controlled substance in a public school. He was sentenced to 27 years’ imprisonment and appeals following the denial of his motion for a new trial.
Britton contends that the drugs in question did not belong to *310him and that the evidence was insufficient to support his conviction. We disagree. The evidence showed that prior to school one morning, Britton was with a group of eight to ten boys. Mr. Bachelor, the teacher supervising the area where the boys were congregated, saw that Britton had something in his pocket which he showed to the other boys but appeared to be hiding from Bachelor. Bachelor testified that when classes began, Britton walked by him and held up a roll of money with a $100 bill on the outside. Bachelor then discussed the incident with Mrs. Williams, Britton’s homeroom teacher.
Decided February 14, 1995.
John E. Pirkle, for appellant.
Dupont K. Cheney, District Attorney, Charles D. Howard, Assistant District Attorney, for appellee.
Williams testified that when she went to take Britton to the principal’s office, she thought he passed something to Tyrone Roberts, the classmate sitting behind him. When she asked Roberts to open his hand, he had a small plastic bag containing what was later identified as rocks of cocaine. Roberts testified that when Britton was called to the principal’s office Britton gave him the bag of “rocks” and told him to hold it. The principal testified that Britton admitted the bag of “rocks” was his and that he had given it to Roberts.
A detective from the sheriff’s department testified that Britton told him the bag of cocaine was his. Britton also gave the detective a signed, written statement admitting that “I get my drugs from Savannah in the projects. I sell them for $20.00 a piece in Midway.”
At trial, however, Britton testified that the cocaine was not his and actually belonged to Roberts. He also testified that Roberts, who was shown to be a convicted drug dealer at trial, had threatened to kill him if he did not claim ownership of the drugs.
The evidence adduced at trial, and as related in Britton’s own statement of facts, was clearly sufficient to allow a rational trier of fact to find Britton guilty beyond a reasonable doubt of the crimes of which he was convicted. See Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Brown v. State, 214 Ga. App. 838 (449 SE2d 538) (1994).

Judgment affirmed.


Birdsong, P. J., and Blackburn, J., concur.